Case: 21-30158     Document: 00516237326         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 14, 2022
                                  No. 21-30158
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Keith Morris Crear, also known as KD, also known as Mike
   Jones,

                                                           Plaintiff—Appellant,

                                       versus

   H. Jones; Corrections Officer Weinstein; Ulatoski,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:20-CV-1410


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Keith Morris Crear, federal prisoner # 57144-177, filed a complaint
   pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30158     Document: 00516237326          Page: 2   Date Filed: 03/14/2022




                                   No. 21-30158


   403 U.S. 388 (1971). The district court dismissed the complaint as time-
   barred. See 28 U.S.C. § 1915; 28 U.S.C. § 1915A.
         Crear’s brief does not address the district court’s finding that his
   complaint was untimely. He has thus abandoned any challenge to the district
   court’s dismissal of his complaint. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1983). Accordingly, the judgment of the district court is
   AFFIRMED, and Crear’s motion for discovery is DENIED as moot.




                                        2